DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              Response to Amendment
Amendment received on 11/02/2021 is acknowledged and entered. Claims 1, 9-10, 15 and 20 have been cancelled. New claims 18-29 have been added. Claims 18-29 are currently pending in the application. 

	Claim Rejections under 35 USC § 112, 101 and 103 have been withdrawn due to the Applicant’s amendment.

Allowable Subject Matter
Claims 18-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 7-10, with respect to Claim Rejections under 35 USC 112, 101 and 103 have been fully considered and are persuasive.  The Claim Rejections under 35 USC 112, 101 and 103 of 08/31/2021 have been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        1/26/2022